Exhibit 10.4
 
 

October 10, 2011 $700,000

 
 
ASSUMPTION OF NOTE AND AMENDED SECURED PROMISSORY NOTE
 
WHEREAS, on April 20, 2011, RED ROCK PICTURES HOLDINGS, INC. executed a certain
Promissory Note, (the “Original Note”), a copy of which is attached hereto as
Exhibit A, in the face amount of Six Hundred Fifty Thousand Dollars ($650,000)
plus interest thereon at the rate of Fifteen Percent (15%) per annum;
 
FOR VALUE RECEIVED, REVOLUTION OILS, LLC, aka RED ROCK DIRECT LLC,  (“Borrower”)
hereby assume, without recourse to the Original Note, and release from liability
thereon and indemnify RED ROCK PICTURES HOLDINGS, INC., and hereby promise to
pay to CRISNIC FUND, SA, a Costa Rican company (“Lender”), or registered assigns
(each, a “Party,” and collectively, the “Parties”), the principal amount
of  Seven Hundred Thousand Dollars ($700,000) plus interest at the rate of
Fifteen Percent (15%) per annum on any unpaid principal and accrued interest not
repaid at maturity (this “Note”).  In the event that Lender elects to advance
additional funds, such additional funds plus a Twenty-Five Percent (25%) cash
return, shall be added to the principal amount of this Note.
 
This Note amends and supersedes any and all former Notes between the Parties.
 
1.   Definitions.  For the purposes hereof, in addition to the terms defined
elsewhere in this Note, capitalized terms not otherwise defined herein shall
have the meanings set forth in the Agreement.
 
2.   Interest Payments.  Interest shall be compounded and all payments shall be
applied to interest before principal.
 
3.   Maturity Date.  The principal amount and any accrued and unpaid interest
shall be due and payable as set forth herein, but in no event later than June
30, 2012, at which time the entire balance of principal and any accrued and
unpaid interest shall be all due and payable.
 
4.   Payments; Prepayment.
 
4.1   Payments made by or on behalf of Borrower and received by Lender pursuant
to the terms hereof shall be applied in the following manner:  (i) first, to the
payment of all expenses, charges, costs and fees incurred by or payable to
Lender and for which Borrower is obligated pursuant to the terms hereof; (ii)
second, to the payment of all interest accrued to the date of such payment; and
(iii) third, to the repayment of principal.
 
4.2   Payments of principal and accrued interest shall be paid in the following
manner:  Forty Percent (40%) of all “Adjusted Gross Proceeds” received by
Borrower (“Lender’s Participation”)”). As used herein,  “Adjusted Gross
Proceeds”  shall mean any proceeds received by Borrower directly or indirectly
from any activity, including but not limited to the proceeds from: not limited
to proceeds from (i) the distribution and exploitation of the Debtor’s direct
response television commercial (hosted by Suzanne Somers) (the “Infomercial”),
the book currently entitled The Anti-Aging Miracle by Dr. James William
Forsythe, M.D., (the “Somers Project”), and any and all supplements sold as
described in the Infomercial, in any outlet worldwide, less costs directly
related to production of the Infomercial (excluding Executive Producer fees) and
costs incurred to purchase media, cost of goods, talent and product royalties,
product shipping costs, customer service, telemarketing, credit card fees,
return and charge backs (“Costs”);  (ii) any and all proceeds derived therefrom,
including any  health supplements sold as described in the Somers Project, (iii)
the feature length film entitled “Endless Bummer”, (iv) the book currently
entitled Sleep and Grow Young  by Dr. James William Forsythe, M.D, and (v) the
Management Agreement with Mike Flynt (collectively, the “Assets”). Payments made
to Lender shall be made pursuant to the terms and condition of Section 8 below
and shall continue until such time as the entire principal and all accrued
interest on this Note have been paid in full.
 
 
1

--------------------------------------------------------------------------------

 
 
4.3   Borrower may prepay this Note in full at any time without penalty or
premium.
 
4.4   Lender shall credit, against Borrowers obligation under the Note, 100%  of
all monies received from Office Supply Line for the cancellation of its stock in
Red Rock Pictures Holdings, Inc., as well as any proceeds its receives from the
sale of Red Rock Pictures Holdings, Inc. stock or any monies its receives from
the sale of any equity interest Lender may receive in Office Supply Line as a
result of the transaction contemplated under the related Share Exchange
Agreement.
 
5.   Registration of Transfers and Exchanges.
 
5.1   Different Denominations.  This Note is exchangeable for an equal aggregate
principal amount of notes of different authorized denominations, as requested by
Lender surrendering the same.  No service charge will be payable for such
registration of transfer or exchange.
 
5.2   Reliance on Note Register.  Prior to due presentment for transfer to
Borrower of this Note, Borrower and any agent of Borrower may treat the person
in whose name this Note is duly registered upon the records maintained by
Borrower for that purpose (the “Note Register”) as the owner hereof for the
purpose of receiving payment as herein provided and for all other purposes,
whether or not this Note is overdue, and neither Borrower nor any such agent
shall be affected by notice to the contrary.
 
6.   Events of Default; Remedies.
 
Each of the following shall constitute an event of default (“Event of Default”):
 
6.1   Nonpayment.  The nonpayment, when due, of any installment of interest or
principal owing under this Note, or the nonpayment, when due, of any other
amount payable to the Lender under this Note or the Agreement.
 
6.2   Breach.  The failure by Borrower to perform timely or to observe any
agreement contained in the Agreement or this Note, which failure or default is
not cured or corrected within fifteen (15) days of the date of written notice
from Lender to Borrower.
 
6.3   Liens.  All or any significant portion of the assets of Borrower shall
become subject to any Lien other than Permitted Liens.
 
6.4   Representations and Warranties.  Any representation or warranty in the
Agreement or this Note is false or erroneous in any material respect at the time
of the making thereof.
 
6.5   Other Debt.  The default in payment or acceleration of the maturity of any
debt of Borrower other than this Note.
 
 
2

--------------------------------------------------------------------------------

 
 
6.6   Adverse Change.  The occurrence of a material adverse change in the
financial condition of Borrower.
 
6.7   Merger; Sale of Assets.  Borrower shall sell all or substantially all of
its assets or effect any merger or consolidation in which it is not the
surviving corporation.
 
7.           Remedies upon Event of Default.  If any Event of Default occurs,
including the failure to make any payments from Adjusted Gross Proceeds, Lender
shall have any and all rights and remedies that may be available to it
hereunder, and/or at law or in equity.  Without limiting the generality of the
foregoing, the entire unpaid principal amount and accrued and unpaid interest
shall become, at Lender’s election, immediately due and payable in cash.  In
connection with such acceleration described herein, Lender need not provide, and
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and Lender may immediately and without expiration of any grace period to
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law.  Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a Lender of the Note until such time, if any, as Lender receives
full payment pursuant to this Section.  No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereonFor
the avoidance of doubt, in no event shall Reno Rolle or Todd Wiseman be held
personally liable or accountable to Lender or Red Rock Pictures Holdings, Inc.
for any indebtedness, liability and or obligations evidenced by or incurred
under the terms of this Assumption of Note and Amended Secured Promissory Note
and the related Share Exchange Agreement, the Assumed and Amended Security
Agreement, the Asset Assignment Agreement and or any other agreements made an
entered into in connection with the same.
 
8.   Accounting.
 
8.1   Reporting: Lender will receive media and telemarketing daily reports via
email directly from the suppliers that Borrower chooses to contract for the
exploitation of the assets. Borrower will instruct the participating supplier to
include Lender on their daily or weekly email reports, as the case maybe. Lender
will receive confirmation of the identity of the suppliers via email prior to
the beginning of the exploitation of each and every asset.
 
8.2   Remittance and Reporting: Within 24 hours of Red Rock Direct or any other
operating entity receiving any payment, Borrower shall: (i) pay all of Lender’s
Participation payable to Lender hereunder on sales made during such period and
(ii) deliver to Lender a detailed written statement itemizing such sales and
setting forth its calculations of Lender’s Participation thereon.
 
8.3   Records and Audit Rights: Borrower shall keep complete and accurate
records of all sales that are subject to payment of Lender’s Participation
hereunder. Lender may cause such records to be audited at any time during any
calendar quarter during the term of this Agreement to verify Lender’s
Participation paid and payable hereunder. Each such audit shall require at least
ten business days prior written notice to Borrower and shall take place during
the hours of 9:00 a.m. to 5:00 p.m., Monday through Friday, at the offices of
Borrower and shall be at Lender’s sole expense; provided, however, that if any
such audit shall show underpayment of royalties due hereunder by more than 10%
of the total Lender’s Participation due, then Borrower shall bear one-half of
the cost of such audit (up to a maximum payment of $3,000) and shall promptly
pay all Lender’s Participation determined by such audit to be due.
Notwithstanding anything herein to the contrary, the calculation and payment of
royalties for each fiscal year of shall be deemed final and shall not be subject
to further review 30 days after the end of such fiscal year.
 
 
3

--------------------------------------------------------------------------------

 
 
8.4   Lender’s Right to Access to Revenue Records.  Upon request by the Lender
and/or Lender’s Auditor, Borrower shall provide, by email or download, complete
“back-up” documentation for all revenue received, including all pertinent
corporate books, journals, ledgers and licensee “accounting files.”  Upon
request by Lender and/or Lender’s Auditor, Borrower shall provide, in Los
Angeles, California, complete bookeeping and “back-up” documentation for all
revenue received by Red Rock Direct in every territory, including all corporate
books, journals, and ledgers and accounting files.  Upon request by Lender
and/or Lender’s Auditor, Borrower shall provide complete bookeeping and
“back-up” documentation for all revenue received in all such territories.
 
8.5   Audit Rights.  Notwithstanding any other provision to the contrary in this
contract, Lender shall have the right to audit Borrower at any reasonable time,
and use the services of any Certified Public Accountant as Lender’s
Auditor.  Lender’s Auditor may render opinions to Lender, on a confidential
basis, concerning compliance or non-compliance with any aspect of this contract,
including compliance with custom and practice, usage of trade, and the covenant
of good faith and fair dealing.  Borrower shall place no restrictions on the
opinions to be rendered by Lender’s Auditor.
 
8.6   Self-Dealing.  Borrower shall identify and disclose all self-dealing
transactions on any transaction described hereinabove.  A self-dealing
transaction is one involving Borrower and any subsidiary, parent, sibling, or
affiliated person or entity.
 
8.7   Information Access to Accounts:  Lender shall have Internet access to
information on all bank accounts maintained by the Borrower.
 
8.8   Establishment of Joint Bank Account:  The Parties shall establish a joint
account (the “Joint Account”) at a bank agreed to Borrower, Lender, and SLC
Promotions, Inc. f/s/o Suzanne Somers (the “Somers Project Parties”), into which
all revenues from the sale of products from the Somers Project
(“Products”)  shall be deposited and from which all Costs shall be paid.  None
of the Somers Project Parties shall have the authority to write any check or
withdraw funds from the Joint Account unless such check is signed or withdrawal
is authorized, as the case may be, by an authorized representative of Borrower,
Lender and SLC Promotions, Inc.; provided, however, that in the event it becomes
necessary to process a payment to a third party on an expedited timeline that
could not be reasonably expected to be met in compliance with the requirements
of this section, then Lender and Borrower shall use commercially reasonable
efforts to coordinate a wire transfer of requisite funds to process such payment
in a timely manner.  In connection with Borrower’s fulfillment of orders for the
Products, Borrower shall direct all customers to remit payments for the Products
to the Joint Account.  Any letter of instruction to the bank shall be
irrevocable and countersigned by Lender.
 
9.   Indemnification
 
9.1   Indemnification.  REVOLUTION OILS, LLC, aka RED ROCK DIRECT LLC,
(“Indemnifying Party”) agrees to indemnify and hold harmless RED ROCK PICTURES
HOLDINGS, INC., and CRISNIC FUND, S.A.  (“Indemnified Party”) and its officers,
directors and agents from and against any and all losses, claims, damages and
liabilities whatsoever, arising from the liability or debt created by the
Original Note. For the avoidance of doubt, in no event shall Reno Rolle or Todd
Wiseman be held personally liable for any indebtedness and or obligations
evidenced by or incurred under the terms of this Assumption of Note and Amended
Secured Promissory Note and or any other agreements made an entered into in
connection with the same.
 
 
4

--------------------------------------------------------------------------------

 
 
9.1   Indemnification Procedures.  In case any proceeding shall be instituted
involving any person in respect of which indemnity may be sought pursuant to
this Section, the Indemnified Party shall promptly notify the Indemnifying Party
in writing and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Party, and shall assume the payment of all fees and expenses; provided that the
failure of any Indemnified Party so to notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
(and only to the extent) that the Indemnifying Party is materially prejudiced by
such failure to notify.  In any such proceeding, any Indemnified Party shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless (a) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel; or (b) in the reasonable judgment of such Indemnified
Party, representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them.  It is understood
that the Indemnifying Party shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (in addition to any
local counsel) at any time for all such Indemnified Parties (including in the
case of Borrower, all of its officers, directors and controlling persons) and
that all such fees and expenses shall be reimbursed as they are incurred.  In
the case of any such separate firm for the Indemnified Parties, the Indemnified
Parties shall designate such firm in writing to the Indemnifying Party.  The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with such consent, or if there be a final
judgment for the plaintiff, the Indemnifying Party shall indemnify and hold
harmless such Indemnified Parties from and against any loss or liability (to the
extent stated above) by reason of such settlement or judgment.  No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.
 
9.2   Contribution.  To the extent any indemnification by an Indemnifying Party
is prohibited or limited by law, the Indemnifying Party agrees to make the
maximum contribution with respect to any amounts for which he, she or it would
otherwise be liable under this Section 6 to the fullest extent permitted by law;
provided, however, that (a) no contribution shall be made under circumstances
where a Party would not have been liable for indemnification under this
Section 6 and (b) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning used in the Securities Act) shall be
entitled to contribution from any Party who was not guilty of such fraudulent
misrepresentation
 
10.   Miscellaneous.
 
10.1   Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission,
email transmission of a pdf formatted data file or by United States first class,
registered or certified mail, addressed to the following addresses:
 
 
5

--------------------------------------------------------------------------------

 
 
If to Borrower:
 
Revolution Oils, LLC
Aka Red Rock Direct LLC
6019 Olivas Park Drive, Suite C
Ventura, CA  93003
Attention:  Reno Rolle
Email:                                              
Facsimile:                                              
 
If to Lender:
 
Crisnic Fund, SA
In care of Lexperts, SA
ConHotel Office Center
Office 5 Sabana Norte
San Jose, Costa Rica
Email:                                            
Facsimile:                                              
 
Any Notice, other than a Notice sent by registered or certified mail, shall be
effective when received; a Notice sent by registered or certified mail, postage
prepaid return receipt requested, shall be effective on the earlier of when
received or the third day following deposit in the United States mail (or on the
seventh day if sent to or from an address outside the United States).  Any Party
may from time to time change its address for further Notices hereunder by giving
notice to the other Party in the manner prescribed in this Section.
 
10.2   Governing Law.  This Note shall be construed in accordance with the laws
of the state of California without giving effect to the principles of conflicts
of law thereof.
 
10.3   Captions.  The various captions of this Note are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Note.
 
10.4    Absolute Obligation.  Borrower agrees that  its liabilities under this
Note are absolute and unconditional without regard to the liability of Lender,
and Borrower hereby waives the right to interpose any setoff of any nature or
description whatsoever in connection with Lender’s enforcement of its rights
under this Note.  This Note is a direct obligation of the Borrower.
 
10.5   Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, Borrower shall execute and deliver, in exchange and substitution for
and upon cancellation of a mutilated Note, or in lieu of or in substitution for
a lost, stolen or destroyed Note, a new Note for the principal amount of this
Note so mutilated, lost, stolen or destroyed, but only upon receipt of evidence
of such loss, theft or destruction of such Note, and of the ownership hereof
(including reasonable indemnity), reasonably satisfactory to Borrower.
 
10.6   Waiver.  Any waiver by Lender of a breach of any provision of this Note
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note.
 
 
6

--------------------------------------------------------------------------------

 
 
The failure of Lender to insist upon strict adherence to any term of this Note
on one or more occasions shall not be considered a waiver or deprive Lender of
the right thereafter to insist upon strict adherence to that term or any other
term of this Note.  Any waiver by Lender must be in writing.
 
10.7   Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Party or circumstance, it shall nevertheless
remain applicable to all other Parties and circumstances.  
 
10.8   Usury.  If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law.  Borrower
covenants (to the extent that it may lawfully do so) that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law or other law which would
prohibit or forgive Borrower from paying all or any portion of the principal of
or interest on this Note as contemplated herein, wherever enacted, now or at any
time hereafter in force, or which may affect the covenants or the performance of
this Note, and Borrower (to the extent it may lawfully do so) hereby expressly
waives all benefits or advantage of any such law, and covenants that it will
not, by resort to any such law, hinder, delay or impede the execution of any
power herein granted to Lender, but will suffer and permit the execution of
every such power as though no such law has been enacted.
 
10.9   Next Business Day.  Whenever any payment or other obligation hereunder
shall be due on a day other than a business day, such payment shall be made on
the next succeeding business day.
 
10.10   Entire Agreement.  The Agreement, the Note and the Security Agreement
contain the sole and entire agreement and understanding of the Parties with
respect to the entire subject matter of this Note, and any and all prior
discussions, negotiations, commitments and understandings, whether oral or
otherwise, related to the subject matter of this Note are hereby merged herein.
 
10.11   Time of Essence.  Time is of the essence in performing the obligations
hereunder.
 
10.12   Costs of Collection.  Borrower promises to pay all costs and expenses of
collection or enforcement of this Note, including, without limitation,
reasonable attorneys’ fees and disbursements, incurred by Lender on account of
such collection or enforcement, whether or not suit is filed hereon.  All such
costs or expenses incurred or paid by Lender for such purposes shall bear
interest at the rate of Ten Percent (10%) per annum from the date incurred or
paid by Lender to the date of repayment by Borrower.
 
10.13   Disputes.  In the event any dispute arises between the Parties with
regard to this Note, it shall be resolved by a Court of competent jurisdiction
in Los Angeles County, California.  The prevailing Party shall be awarded
reasonable attorneys’ fees.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by a duly
authorized officer as of the date first indicated above.
 
 

  BORROWER           REVOLUTION OILS, LLC     aka RED ROCK DIRECT LLC          
 
By:
/s/        Name:  Reno Rolle       Title:    Member          

 

 
By:
/s/        Name:  Todd Weisman       Title:    Member          

 
LENDER
 
Crisnic Fund, S.A. hereby confirms and agrees to
to the provisions of this ASSUMPTION OF
NOTE AND AMENDED SECURED PROMISSORY
NOTE as of the first date written above and hereby releases
Red Rock Holdings Pictures, Inc. from the
Original Note:
 

CRISNIC FUND, S.A.        
By:
/s/      Name:  Tony Gentile     Title:    President        

 
Acknowledgement  and Consent
Red Rock Pictures Holdings, Inc. hereby confirms and agrees to
the provisions of this ASSUMPTION OF
NOTE AND AMENDED SECURED PROMISSORY
NOTE:
 
 

Red Rock Pictures Holdings Inc.        
By:
/s/      Name:  Tony Gentile     Title:    Chief Executive Officer        

 
 
 
8

--------------------------------------------------------------------------------